     Case 1:19-cv-01591-NONE-EPG Document 20 Filed 05/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    CORNEL JACKSON,                                       1:19-cv-01591 EPG (PC)

12                        Plaintiff,
                                                            ORDER DENYING MOTION FOR
13            v.                                            APPOINTMENT OF COUNSEL

14    JASON QUICK, et al.,                                  (ECF Nos. 4, 9, 13)

15                        Defendant.
16

17           On November 7, 2019, December 23, 2019, and February 24, 2020, Plaintiff filed motions

18   seeking the appointment of counsel. (ECF Nos. 4, 9, 13). Plaintiff does not have a constitutional

19   right to appointed counsel in this action, Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997),

20   and the court cannot require an attorney to represent plaintiff pursuant to 28 U.S.C. § 1915(e)(1).

21   Mallard v. United States District Court for the Southern District of Iowa, 490 U.S. 296, 298, 109

22   S.Ct. 1814, 1816 (1989). However, in certain exceptional circumstances the court may request

23   the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.

24           Without a reasonable method of securing and compensating counsel, the court will seek

25   volunteer counsel only in the most serious and exceptional cases. In determining whether

26   exceptional circumstances exist, the “district court must evaluate both the likelihood of success of

27   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

28   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).
                                                        1
     Case 1:19-cv-01591-NONE-EPG Document 20 Filed 05/06/20 Page 2 of 2

 1          In the present case, the court does not find the required exceptional circumstances. Even

 2   if it is assumed that Plaintiff is not well versed in the law and that he has made serious allegations

 3   which, if proved, would entitle him to relief, his case is not exceptional. This Court is faced with

 4   similar cases almost daily. Further, the Court has already found that Plaintiff failed to state any

 5   claims in his complaint, which does not indicate he will succeed on the merits. Based on a review

 6   of the record in this case, the court does not find that plaintiff cannot adequately articulate his

 7   claims. Id.

 8          For the foregoing reasons, Plaintiff’s motions for the appointment of counsel are

 9   HEREBY DENIED, without prejudice.

10
     IT IS SO ORDERED.
11

12      Dated:     May 6, 2020                                   /s/
                                                         UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
